

116 HR 3377 IH: Biometric Identification Transnational Migration Alert Program Authorization Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3377IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. McCaul (for himself, Mr. Cuellar, Mr. Rogers of Alabama, and Mr. Keating) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security the
			 Biometric Identification Transnational Migration Alert Program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Biometric Identification Transnational Migration Alert Program Authorization Act of 2019. 2.Biometric Identification Transnational Migration Alert Program (a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the following new section:
				
					447.Biometric Identification Transnational Migration Alert Program
 (a)EstablishmentThere is established in the Department a program to be known as the Biometric Identification Transnational Migration Alert Program (referred to in this section as BITMAP) to address and reduce national security, border security, and terrorist threats before such threats reach the international border of the United States.
 (b)DutiesIn carrying out BITMAP operations, the Secretary, acting through the Director of U.S. Immigration and Customs Enforcement, shall—
 (1)coordinate, in consultation with the Secretary of State, appropriate representatives of foreign governments, and the heads of other Federal agencies, as appropriate, to facilitate the voluntary sharing of biometric and biographic information collected from foreign nationals for the purpose of identifying and screening such nationals to identify those nationals who may pose a terrorist threat or a threat to national security or border security;
 (2)provide capabilities, including training and equipment, to partner countries to voluntarily collect biometric and biographic identification data from individuals to identify, prevent, detect, and interdict high risk individuals identified as national security, border security, or terrorist threats who may attempt to enter the United States utilizing illicit pathways;
 (3)provide capabilities, including training and equipment, to partner countries to compare foreign data against appropriate United States national security, border security, terrorist, immigration, and counter-terrorism data, including—
 (A)the Federal Bureau of Investigation’s Terrorist Screening Database, or successor database; (B)the Federal Bureau of Investigation’s Next Generation Identification database, or successor database;
 (C)the Department of Defense Automated Biometric Identification System (commonly known as ABIS), or successor database; (D)the Department’s Automated Biometric Identification System (commonly known as IDENT), or successor database; and
 (E)any other database, notice, or means that the Secretary, in consultation with the heads of other Federal departments and agencies responsible for such databases, notices, or means, designates;
 (4)provide partner countries with training, guidance, and best practices recommendations regarding the enrollment of individuals in BITMAP; and
 (5)ensure biometric and biographic identification data collected pursuant to BITMAP are incorporated into appropriate United States Government databases, in compliance with the policies and procedures established by the Privacy Officer appointed under section 222.
 (c)CollaborationThe Secretary shall ensure that BITMAP operations include participation from relevant components of the Department, and request participation from other Federal agencies, as appropriate. Notwithstanding any other provision of law, the Secretary may enter into agreements related to such participation on a reimbursable or non-reimbursable basis, as appropriate.
 (d)AgreementsBefore carrying out BITMAP operations in a foreign country that, as of the date of the enactment of this section, was not a partner country described in this section, the Secretary, in consultation with the Secretary of State, shall enter into agreement or arrangement with the government of such country that sets forth program goals for such country, includes training, guidance, and best practices recommendations regarding the enrollment of individuals in BITMAP, and outlines such operations in such country, including related departmental operations. Such country shall be a partner country described in this section pursuant to and for purposes of such agreement or arrangement.
 (e)Notification to CongressNot later than 60 days before an agreement or arrangement with the government of a foreign country to carry out BITMAP operations in such foreign country enters into force, the Secretary shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with a copy of such agreement or arrangement to establish such operations, including the following:
 (1)The identification of the foreign country with which the Secretary intends to enter into such an agreement or arrangement.
 (2)The location at which such operations will be conducted. (3)Goals for BITMAP operations in the foreign country.
 (4)The terms and conditions for Department personnel operating at such location. (f)Captured information of United States citizensThe Secretary shall ensure that any biometric and biographic identification data of United States citizens that is captured by BITMAP operations is expunged from all databases to which such data was uploaded, unless such data is retained for specific law enforcement or intelligence purposes..
 (b)ReportNot later than 180 days after the date on which the Biometric Identification Transnational Migration Alert Program (BITMAP) is established under section 447 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and annually thereafter for the following five years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)outlines the strategic goals and operational plans for BITMAP; (2)outlines key efforts and the progress made with each partner country;
 (3)provides a description of the agreement or arrangement with the government of each partner country, if practicable;
 (4)provides budget information related to expenditures in support of BITMAP, including the source of funding and anticipated expenditures;
 (5)sets forth Department of Homeland Security personnel, equipment, and infrastructure support to be used by BITMAP, broken down by country and number;
 (6)includes the number of individuals each partner country enrolled into BITMAP during the reporting period, broken down by key categories, as determined by U.S. Immigration and Customs Enforcement;
 (7)includes the training, guidance, and best practices recommendations provided pursuant to subsection (b)(4) of such section 447;
 (8)includes a review of the redress process for BITMAP; and (9)details the effectiveness of BITMAP operations in enhancing national security, border security, and counterterrorism operations.
 (c)BriefingsNot later than 30 days after each report is submitted pursuant to subsection (b), the Secretary of Homeland Security shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding—
 (1)individuals enrolled in BITMAP who have been apprehended at the United States border or in the interior of the United States; and
 (2)asylum claims that were submitted by individuals who are enrolled in BITMAP. (d)GAO auditNot later than six months after the date of the enactment of this Act and every three years thereafter, the Comptroller General of the United States shall—
 (1)conduct an audit that analyzes the effectiveness of BITMAP operations; and (2)submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report containing the results of such audit.
 (e)SunsetSection 447 of the Homeland Security Act of 2002, as added by subsection (a), shall be repealed on the date that is six years after the date of the enactment of this Act.
 (f)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 446 the following new item:
				
					
						Sec. 447. Biometric Identification Transnational Migration Alert Program..
			